DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/607356, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 2, 6, 8 and 12 are drawn to “wherein said nanoparticles are metallic nanoparticles.”  This subject matter, however, was not previously described within Application No. 16/607,356.  As such, these claims are not sufficiently supported by Application No. 16/607356 in the manner required for the instant application to be a continuation thereof.


Drawings
Figures 1A-1C, as described in the background of the specification, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nanoparticles as alumina nanoparticles (ANPs), does not reasonably provide enablement for the nanoparticles as metallic nanoparticles, carbon nanotubes (CNTs), graphene nanoplatelets (GNPs) and microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Although the specification discloses the nanoparticles used to include ANPs, CNTs and GNPs, noting such in [00016], the specification does not mention the CNTs or GNPs again within the specification, and, rather, appears to focus on the ANPs.  The CNTs and GNPs are only mentioned again within the depending claims.  Additionally, metallic nanoparticles are not even disclosed in the filed specification, nor are microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof.
In the specification, Applicant states wherein nanoparticles such as ANPs increase ductility and control curing time in [0009].  The specification further describes the repair material and makes reference to compositions thereof with percentages of ANPs, wherein properties of such compositions are analyzed to show the increased ductility and toughness imparted by the ANPs.  All evaluations made with respect to the sealant compositions disclosed are made with the compositions including ANPs as the nanomaterial therein.  Applicant’s specification, however, does not appear to provide direction for use of CNT and GNP nanomaterials within the composition and/or analyze results obtained therefrom, and/or wherein the nanoparticles are microcapsules filled with the aforementioned nanoparticles. Applicant’s specification does not even identify metallic nanoparticles as suitable for use, nor does it mention any microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims do not appear to meet the following Undue Experimentation factors:
(i) The breadth of the claims - because the current independent claim encompasses all nanomaterials and/or microcapsules filled with such nanomaterials, but based on the written description, it appears ANPs may be the only nanomaterials capable of achieving the intended disclosed results; 
(ii)    The level of predictability in the art - because, although in theory the noted nanoparticulate material may be capable of use in a sealant composition, it is unclear if such materials have the same effects as Applicant alleges the ANPs to afford the sealant composition, including the instantly claimed ductility change and hardening time control;
(iii)    The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for including the CNTs or GNPs within the sealant compositions, nor provide any suggestions for microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof suitable for use in the invention, nor identify any metallic nanoparticle that may be used, such as through examples, and the disclosure description itself appears to focus on the ANPs; additionally, with respect to the nanoparticles as microcapsules filled with the ANPs, CNTs or GNPs, there is no direction provided for such microcapsules, including, for example, the size thereof, the material of which they are made and/or how the nanomaterials are released therefrom;
(iv)    The existence of working examples - because Applicant only provides examples with respect to the ANPs; and
(v)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether the metallic nanoparticles, CNTs or GNPs would behave the same as the ANPs. Additionally, it is unclear as to what additional factors must be considered when using microcapsules filled with the nanomaterials.
Claims 2, 6, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 2, 6, 8 and 12 each provide for “wherein said nanoparticles are metallic nanoparticles.”  The specification as filed, however, fails to identify metallic nanoparticles as nanoparticles suitable for use in the method as claimed.  As such, claims 2, 6, 8 and 12 constitute new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, along with claims 2-12, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “adding an anti-hardening agent to maintain said nano-modified polymer sealant in fluid form.”  The claim continues with “removing any remaining nano-modified polymer sealant.”  Based on these recitations, it is unclear if 1 - the anti-hardening agent is added to maintain, for example, all of “said” nano-modified polymer sealant in fluid form, i.e., the previously claimed nano-modified polymer sealant that is flowed into the microcrack to be sealed in step 4), thereby suggesting the nano-modified polymer sealant may not necessarily harden in the microcrack, but is flushed therefrom  2- if the “remaining” nano-modified polymer sealant of step 6) that is removed is that which remains in the microcrack after subjection to flow into the microcrack, that which remains after potential hardening thereof, or if rather such is referring to any excess nano-modifed polymer sealant that may not have been used subsequent to the flowing into the microcrack.  It appears based on Figures 15 D and 15E, that the anti-hardening agent is added to remaining sealant after sealant has been placed in the micro-cracks for hardening therein so as to maintain the remaining sealant in fluid form, as well as wherein the sealant that is flushed away is that to which the anti-hardening agent has been added after treatment of the micro-cracks.  Based on the instant claim language, however, it is unclear if there is a connection between the steps of adding the anti-hardening agent to the nano-modified polymer sealant and removal of the remaining nano-modified polymer sealant.  Clarification is thus required.
Double Patenting
Applicant is advised that should claims 2 and/or 8 be found allowable, claims 6 and/or 12, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,066,592 (‘592 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is fully encompassed by the method previously issued by ‘592; both instant independent claim 1 and claim 1 of ‘592 provide for a method of using a sealant to seal microcracks in a wellbore comprising the steps of: 51) filling a bottom hole of the wellbore with filler solution to an area below the area to be repaired; 2) mixing a polymer sealant comprising methyl methacrylate with one or more nanoparticles in order to increase the degree of polymer crystallization, wherein said methyl methacrylate contains sufficient nanoparticles by weight to change the ductility 10and/or control the hardening time of said methyl methacrylate to create a nano-modified polymer prior to placement of said nano-modified polymer in the microcracks to be sealed; 3) filling a portion of the casing with said nano-modified polymer sealant, said nano-modified polymer sealant is positioned above and below the area to be repaired; 4) subjecting said nano-modified polymer sealant to pressure to cause said nano- 15modified polymer sealant to flow into the microcrack to be sealed; 5) adding an anti-hardening agent to maintain said nano-modified polymer sealant in fluid form; and 6) removing any remaining nano-modified polymer sealant.  Instant independent claim 1 is therefore fully encompassed by issued claim 1 of ‘592.  Dependent claims 7-12 of the instant application are further encompassed by claim 1 as issued in ‘592.  As such, the claims of the instant application would have been obvious to one having ordinary skill in the art in view of the method previously patented by ‘592.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashford et al. (US 4,662,448) discloses a method of using a sealant to seal permeable channels that cause excess gas production/cracks in a wellbore having a casing 11 comprising the steps of filling a bottom hole of the wellbore with filler to an area below the area to be repaired; filling a portion of the casing with sealant, said sealant positioned above and below the area to be repaired (col. 5, l. 11-18) and comprising a sealing material and particulate material (col. 6, l. 44-48); subjecting said sealant to pressure to cause said sealant to flow into the crack to be sealed; adding an anti-hardening agent to maintain the sealant in fluid form (col. 5, l. 36-38; col. 5, l. 46-48); and removing any remaining sealant (col. 5, l. 39-45; col. 5, l. 60-62).  The reference, however, fails to disclose a sealant that comprises methyl methacrylate combined with one or more nanoparticles as claimed, wherein the nanoparticles are included in an amount to change the ductility and/or hardening time of the methyl methacrylate as instantly claimed and required by claim 1.  
Karcher et al. (US 2014/0367105) teaches hardenable compositions that can be used to plug voids or a crack in a cement sheath, wherein filler particles having diameters including sizes on the scale of about 3nm are included therein for the purpose of changing the density, strength, resiliency and other mechanical properties thereof.  Exemplary resins used for such sealant purposes include thermoplastic and thermosetting materials, including acrylate resins, but methyl methacrylate is not disclosed.
Lord et al. (US 7,032,664) discloses methyl methacrylate resins for use in a subterranean environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/03/22